Citation Nr: 1715275	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-30 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left knee disability as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty in the U.S. Air Force from April 1978 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The Veteran is currently service connected for degenerative arthritis of the right knee.  This appeal concerns the matter of entitlement to service connection for arthritis of the left knee as secondary to her service connected right knee disability.  
The Veteran's representative submitted a statement in May 2009 seeking "an increased evaluation for knee conditions (one secondary to the other and on a direct basis) to include arthritis."  May 2009 Third Party Correspondence.  At that time, only the Veteran's right knee disability was service connected, and the RO subsequently granted an increased rating for the right knee while denying service connection for the left knee disability on a secondary basis.  The Board notes that the Veteran's representative has characterized the issue on appeal as entitlement to service connection for a left knee disability to include as secondary to the Veteran's service-connected right knee disability.  February 2017 Appellate Brief.  However, the Veteran has specifically contended that her "osteoarthritis of the left knee is secondary to osteoarthritis of the right knee."  November 2012 VA 9 Appeal to Board of Appeals.  Consequently, the Board has characterized the issue to reflect the Veteran's specific contention.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeals of service connection for left knee disability as secondary to a right knee disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c),(d) (2016).

As noted above, the Veteran has specifically contended that her left knee disability is secondary to her service-connected right knee disability.  

The Veteran underwent VA examinations in May and June 2009, with the examiner providing an opinion in an August 2009 Compensation and Pension (C&P) Exam report noting diagnoses of bilateral patella-femoral degenerative arthritis (more severe on the right) and mild narrowing of medial joints of both knees.  The Veteran also underwent a VA examination in April 2010 with the examiner noting substantially the same diagnoses.  In both instances, the examiner stated they could not say it was as likely as not that the Veteran's current left knee condition was caused or aggravated by her service-connected right knee degenerative arthritis.  However, such examinations did not include the required complete and reasoned supporting rationales for the opinions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  Specifically, the rationales simply listed various records the examiner considered in in order to form medical opinions.  Such rationales render the opinions merely conclusory, and do not afford the Board the opportunity to weigh the opinions and their probative value in order to determine the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a physician to determine the nature and etiology of her left knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability was caused by her service connected right knee disability?

b) If not caused by the service-connected right knee disability, is it at least as likely as not (50 percent probability or greater) that the left knee disability was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected right knee disability?  If the VA examiner opines that the left knee disability is aggravated by the right knee disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

For the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions.  The rationale should address the particulars of this Veteran's medical history, the relevant medical science as applicable to this claim, and why they lead to the opinions and conclusions rendered.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a left knee disability as secondary to a right knee disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).1

